UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

KEVIN O'NEIL,

                               Plaintiff,   3:17-CV-640
                                            (DNH/TWD)
         -v-


ARGON MEDICAL DEVICES, INC. and
REX MEDICAL, L.P.,

                         Defendants.
--------------------------------

APPEARANCES:                                OF COUNSEL:

MARC J. BERN & PARTNERS LLP                 DEBRA J. HUMPHREY, ESQ.
Attorneys for Plaintiff
60 East 42nd Street
Suite 950
New York, NY 10165

SEGAL MCCAMBRIDGE SINGER                    HOWARD A. FRIED, ESQ
   & MAHONEY, LTD.
Attorneys for Defendants
850 Third Avenue
Suite 1100
New York, NY 10022

LEWIS BRISBOIS BISGAARD & SMITH, LLP        WALTER H. SWAYZE, ESQ.
Attorneys for Defendants                    MEGAN E. GROSSMAN, ESQ
550 East Swedesford Road
Suite 270
Wayne, PA 19087

DAVID N. HURD
United States District Judge
                                   DECISION and ORDER

         Plaintiff Kevin O'Neil brought this civil action against defendants Argon Medical

Devices, Inc. and Rex Medical, L.P. On February 13, 2020, the Honorable Thérèse Wiley

Dancks, United States Magistrate Judge, advised by Report-Recommendation that

defendants' motion to dismiss the Second Amended Complaint be granted in part and denied

in part. She further recommended that defendants' Rule 12(f) motion to strike be denied. No

objections to the Report-Recommendation have been filed.

         Based upon a careful review of the entire file and the recommendations of the

Magistrate Judge, the Report-Recommendation is accepted in whole. See 28 U.S.C.

§ 636(b)(1).

         Therefore, it is

         ORDERED that

         1. Defendants' motion to dismiss is GRANTED in part and DENIED in part;

         2. Defendants' motion to dismiss is GRANTED with respect to plaintiff's claims for

failure to warn, breach of express warranty, breach of the implied warranty of fitness for a

particular purpose, fraudulent misrepresentation, and negligent misrepresentation, and those

claims are DISMISSED WITH PREJUDICE;

         3. Defendants' motion to dismiss is DENIED with respect to plaintiff's claims for

negligence, defective design, manufacturing defect, and breach of the implied warranty of

merchantability and request for punitive damages;

         4. Defendants' Rule 12(f) motion to strike is DENIED;

         5. The following claims remain: negligence, defective design, manufacturing

defect, and breach of the implied warranty of merchantability; and

                                              -2-
         6. Defendants are directed to answer the remaining claims in plaintiff's Second

Amended Complaint (ECF No. 47) within twenty (20) days of the date of this Decision and

Order.

         IT IS SO ORDERED.




Dated: March 9, 2020
       Utica, New York.




                                            -3-
